                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM KUDER,                           :
     Petitioner,                         :
                                         :
                    v.                   :      CIVIL ACTION NO. 18-CV-2632
                                         :
SUPERINTENDENT SMITH, et al.,            :
    Respondents.                         :

                                         ORDER

      AND NOW this 9th day of October, 2019, upon careful and independent

consideration of William Kuder’s petition for writ of habeas corpus (Doc. No. 1), the

Commonwealth’s response in opposition (Doc. No. 6), Kuder’s response thereto (Doc.

No. 9), the Report and Recommendation of U.S. Magistrate Judge Richard A. Lloret

(Doc. No. 14), and Petitioner’s objections thereto (Doc. No. 17), it is ORDERED that:

      1. The Petitioner’s Objections (Doc. No. 17) are OVERRULED;

      2. The Report and Recommendation of Magistrate Judge Richard A. Lloret (Doc.

      No. 14) is APPROVED and ADOPTED;

      3. Kuder’s Petition for Wirt of Habeas Corpus (Doc. No. 1) is DENIED and

      DISMISSED with prejudice;

      4. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

      because “the applicant has [not] made a substantial showing of the denial of a

      constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has not

      demonstrated that “reasonable jurists” would find the Court’s “assessment of the

      constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

      (2000); see Unites States v. Cepero, 224 F.3d 256, 262-63 (3d Cir. 2000),

      abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012); and,
5. The Clerk of Court shall mark this file closed.



                                   BY THE COURT:



                                   /s/ Jeffrey L. Schmehl
                                   JEFFREY L. SCHMEHL, J.
